Title: To James Madison from William C. C. Claiborne and James Wilkinson, 9 January 1804
From: Claiborne, William C. C.,Wilkinson, James
To: Madison, James



Sir,
New Orleans Jany 9. 1804.
The Orders from the French Commissioner, for the Delivery of the Posts at Natchitoches and those in upper Louisiana, of which we have been in Expectation for some Days, are not yet received. The Delay has arisen from the Tardiness of the Spanish Commissioners. We are informed however by Mr Laussat, that he has, at Length, received from the Marquis de Casa Calvo, the necessary Instructions to the Spanish Commandants at these Posts; and that we may expect tomorrow, the Orders we have sollicited. None of the Archives &c of the Province have yet been surrendered, nor do we know when to calculate upon receiving them. It is understood that the late Intendant, Moralis is arranging the Papers which relate to the Land Titles and which we consider as the most important Documents.
No apparent Preparations are making by the Spaniards, for with drawing their Troops, military Stores &c. They still occupy the Buildings which were mentioned in our last Letter; and the Inconveniences arising therefrom to the Service of the United States, remain nearly the same. Mr Laussat is apparently solicitous to make on the Part of the French Republick a prompt & complete Evacuation. He manifests however some Fears, lest the necessary Means may not be at his Command. There is at presen⟨t⟩ in this Port, a national French Brig, on Board of which he proposes to convey a Part of the military Stores & some of the French Officers. To enable this Brig to proceed he has determined to complete her crew, which has been much diminished by her long stay here, from the French Sailors in this Port & dispersed about the Country, over whom, they being enrolled in the French Marine, his Government, as he states, possesses certain Rights, wherever they may be. In his Communication to the American Commissioners relating thereto he adds,
“J,agis [sic] comme Cessionaire de la Louisiane & par suite de l’Execution de ce Traité qui nous est respectivement confiée et en vertu duquel je ne vous ai remis l’autorité sur ce Pays, que sous la Reserve tacite d’en conserver moimême, tout ce qui m’etoit necessaire pour operer, son Evacuation par la France.”
To this Communication we have not yet replied and since receiving it, Circumstances have occurred, which raise a delicate Question, and we expect to be under the Necessity of deciding how far the American Government shall assist by Force of Arms, the French Commissioner, in taking out of the Country, within the Period allowed by the Treaty for the Evacuation, certain Officers belonging to the Land & Sea Forces of France. We could wish were it possible, to receive your Opinion on this Subject; but as the Occasion requires a speedy Decision, we shall exercise our best Judgment, and our final Determination will be maintained with Firmness. An inveterate Animosity exists between the Prefect and some French Officers here, which is likely to involve the American Commissioners and the Government of the Province in some Embarrassments. A few Days since, a marine Officer grossly insulted the French Commissioner, as is stated, in his own House; and used Menaces towards his Person. The Officer was arrested on the Spot by the guard of American Troops which has been given to the Prefect, and is now in Confinement, charged with an offence, which the Commissioners view as an outrage against the Laws of Nations.
Herewith we transmit Duplicates of our Letters of the 27. Decr. ulto & 3 Jany current, & likewise an additional Copy of the Proces-Verbal, relating to the Transfer of the Province. By the next Mail we expect to forward Copies of all the material Parts of our Correspondence, hitherto, with the Commissioner of France. Accept the assurance of our sincere Respect & high Consideration.
William C. C. Claiborne
Ja: Wilkinson
 

   
   RC, two copies (DNA: RG 59, TP, Orleans, vol. 3). First RC in a clerk’s hand, signed by Claiborne and Wilkinson; docketed by Wagner as received 30 Jan. Second RC marked duplicate.



   
   Laussat stated that in his capacity as transferee of Louisiana, he was handing over authority in the country to Claiborne and Wilkinson, with the reservation that he was retaining to himself all that was necessary to implement the evacuation of the territory by France (editors’ translation).



   
   This was probably Captain Candon, former commander of the cutter Terreur, with whom Laussat had had previous disagreements. He had come to Laussat’s house on 6 Jan. demanding a visa, reportedly insulted Laussat and several others, and drew his sword on paymaster Jean Navailles. Laussat ordered him returned to France (Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., pp. 78, 87, 118, 124).



   
   Enclosure not found, but see Claiborne and Wilkinson to JM, 27 Dec. 1803, and n. 1.


